             Case 3:18-cv-00084-RCJ-WGC Document 59 Filed 01/27/21 Page 1 of 2
•   I   •


                                                                                     _ FILED                             RECEIVED
                                                 HNO COPY"                           _ ENTERED                         _ SERVED ON
                                                                                                          COUNSEUPARTIES OF RECORD


                                             UNITED STATES DISTRICT COU
                                                                                                      JAN 2 5 2021
                                                  DISTRICT OF NEVADA                             CLERK US DISTRICT COURT
                                                                                                   DISTRICT OF NEV
                                                                                     BY:                                        DEPUTY
                                                       }                  Case No.3    :J 0-c:..\/-0008'/-Jcc:F-WGC
                                                       }
                                                                               ORDER GRANTING
                                                       }
                                                       }
                                                                          MOTION FOR ENLARGEMENT OF TIME (ECF No. 58)
                 v.
                                                       }
                                                       }




                 COMES NOW, Petitioner/PlaintiffTAMAJ �
                                                     1
                                                                                  He,JcJfl',x                     , pro per,

        and respectfully moves this Honorable Court for a __      R_O_· ______ day enlargement of time
        fromdAH'Wlt.Y     J7th         , 2<4)1_, to � J(q'fh                         20{8L, within which to file

        Petitioner/Plaintiffs   O�,J 'fo � lLS. M191'stmJu�9':S �
        &rd �ecoMMeNdttttorJs .
                 This motion is made and based Rule 6(b) of the Nev. Rules of Civil Procedure, the supporting

        attached affidavit, as well as all papers, pleadings, and documents on file herein.

                                                      CONCLUSION

                 WHEREFORE, all of the above stated reasons, Petitioner/Plaintiff respectfully requests this

        Honorable Court to Grant the Petitioner/Plaintiff an enlargement of time fromJANW)?y             ,)..'7-flt.   2Qf!l,

        to      khu,At.V J �th           ,        20</M,         within        which            to         file           bis

        �-lo*�-��i ���
                DATEDthis£dayof_                     ��                                _ 20'1).J.




                                                          Petitioner/Plaintiff
                                               CERTIFICATE OF SERVICE

                I hereby certify pursuant to N.R.C.P. S(b) that I am the Petitioner/Plaintiff in the foregoing Motion

        for Enlargement of Time, and that on this   .11 5-rday orJi;uM'(                      , 2orl}l, I did serve a true
    Case 3:18-cv-00084-RCJ-WGC Document 59 Filed 01/27/21 Page 2 of 2




IT IS SO ORDERED this 27th day of January, 2021.


 ___________________________________
 ROBERT C. JONES, District Judge
